UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6881



JAMES D. LYONS,

                                              Plaintiff - Appellant,

          versus


ARTHUR F. BEELER; HARLEY G. LAPPIN; HARRELL
WATTS; KATHLEEN HAWK-SAWYER,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-02-467-5-F3)


Submitted:   October 15, 2004             Decided:   December 6, 2004


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Neal Lawrence Walters, Charlottesville, Virginia, for Appellant.
Frank DeArmon Whitney, United States Attorney, Rudolf A. Renfer,
Jr., Anne Margaret Hayes, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James D. Lyons appeals the district court’s order denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).          The

Government has moved to dismiss on the basis that the sole claim

advanced by Lyons’ counsel is rendered moot by amendments to the

federal regulations controlling smoking in the Bureau of Prisons.

We agree that the amended regulations render this claim moot.

Accordingly, we grant in part the motion to dismiss, and we dismiss

this claim.     See Leonard v. Hammond, 804 F.2d 838, 842 (4th Cir.

1986).

            We deny, however, the Government’s motion to dismiss with

respect to Lyons’ remaining pro se claims. Having considered these

remaining     claims   on   the   merits,   we    nonetheless   find   them

unpersuasive. Accordingly, we affirm as to the remaining claims on

the reasoning of the district court.             See Lyons v. Beeler, No.

CA-02-467-5-F3 (E.D.N.C. Apr. 23, 2003).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                   - 2 -